Case: 22-1348   Document: 23     Page: 1   Filed: 06/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   AMIT AGARWAL,
                   Plaintiff-Appellant

                            v.

                   MORBARK, LLC,
                   Defendant-Appellee
                 ______________________

                       2022-1348
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Michigan in No. 1:20-cv-12150-TLL-
 PTM, Judge Thomas L. Ludington.
                  ______________________

                 Decided: June 10, 2022
                 ______________________

    AMIT AGARWAL, Tampa, FL, pro se.

    ROBERT MICHAEL AZZI, Warner Norcross & Judd LLP,
 Grand Rapids, MI, for defendant-appellee. Also repre-
 sented by GAETAN GERVILLE-REACHE.
                ______________________

    Before LOURIE, PROST, and TARANTO, Circuit Judges.
 PER CURIAM.
Case: 22-1348    Document: 23      Page: 2    Filed: 06/10/2022




 2                                  AGARWAL   v. MORBARK, LLC



     Amit Agarwal, appearing pro se, appeals from a final
 judgment of the U.S. District Court for the Eastern District
 of Michigan. That judgment rested on Mr. Agarwal’s con-
 ceded inability to prove his patent-infringement claims un-
 der the district court’s construction of the term “passive
 sensor.” We affirm.
                               I
     Before the district court, Mr. Agarwal alleged that
 Morbark, LLC infringed claims of U.S. Patent
 No. 6,418,004 (“the ’004 patent”). Claim 1, the ’004 patent’s
 only independent claim, recites in relevant part:
     1. A wood chipping machine comprising a safety
     system, said wood chipping machine including:
         ...
         at least one passive sensor incorporated in
         a band worn by a user of the wood chipping
         machine;
         at least one sensing coil mounted on one of
         the walls of the chute, the sensing coil gen-
         erating a signal when the passive sensor is
         in the passage; and
         means for stopping the chipping blades
         and/or the feed rollers in response to the
         signal.
 ’004 patent claim 1 (emphases added).
     The parties disputed the construction of “passive sen-
 sor.” A magistrate judge received claim-construction brief-
 ing, held a hearing, and issued a report and
 recommendation construing the term as “a device that uses
 coils to modify the electromagnetic field which is sensed by
 a circuit which converts this stimulus into an output as a
 consequence of sensed proximity without requiring a power
 source.” Agarwal v. Morbark, LLC, No. 20-CV-12150,
Case: 22-1348     Document: 23      Page: 3   Filed: 06/10/2022




 AGARWAL   v. MORBARK, LLC                                   3



 2021 WL 5178485, at *1, *4 (E.D. Mich. Aug. 31, 2021) (re-
 port and recommendation).
     The district judge adopted the magistrate judge’s con-
 struction over Mr. Agarwal’s objection. Agarwal v. Mor-
 barck, LLC, No. 1:20-cv-12150, 2021 WL 5150610, at *1,
 *3–5 (E.D. Mich. Nov. 5, 2021). Mr. Agarwal then conceded
 that he was unable to prove infringement under that con-
 struction and requested that the district court enter final
 judgment of non-infringement. Observing that Morbark
 did not oppose that request, the district court granted it
 and entered final judgment accordingly.
    Mr. Agarwal appeals.        We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                               II
     We affirm because Mr. Agarwal has not adequately de-
 veloped an argument for why we should do otherwise.
     “It is well established that arguments that are not ap-
 propriately developed in a party’s briefing may be deemed
 waived.” United States v. Great Am. Ins. Co. of N.Y.,
 738 F.3d 1320, 1328 (Fed. Cir. 2013) (citing SmithKline
 Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320
 (Fed. Cir. 2006)); see also Kellogg Brown & Root Servs., Inc.
 v. Sec’y of the Army, 973 F.3d 1366, 1371 (Fed. Cir. 2020)
 (noting that failure to “meaningfully brief[]” an issue on
 which the appellant needed to prevail to achieve its re-
 quested relief “alone would justify affirmance”). “The reci-
 tation of the applicable law . . . does not prevent the waiver
 of an argument unless that recitation is accompanied by an
 explanation of how the law applies to the facts of the par-
 ticular case.” MicroStrategy Inc. v. Bus. Objects Ams.,
 238 F. App’x 605, 610 (Fed. Cir. 2007) (nonprecedential).
     Mr. Agarwal’s argument for why the district court’s
 claim construction was erroneous is reproduced in its en-
 tirety below:
Case: 22-1348    Document: 23      Page: 4    Filed: 06/10/2022




 4                                  AGARWAL   v. MORBARK, LLC



     The district court imported limitations concerning
     the construction/operation of the preferred embod-
     iment into the claim scope of “passive sensor” ab-
     sent lexicography/disclaimer. This was improper
     under GE Lighting Solutions, LLC v. Agilight, Inc.,
     750 F.3d 1304, 1309 (Fed. Cir. 2014).
 Appellant’s Informal Br. 2.
     This argument does not explain how the general prin-
 ciple against importing limitations from preferred embodi-
 ments applies to this case; indeed, it doesn’t identify what
 limitations Mr. Agarwal believes the district court erred in
 importing. Mr. Agarwal’s perfunctory presentation of his
 claim-construction argument amounts to no presentation
 at all. We therefore deem any claim-construction argu-
 ment from him waived (or rather, forfeited). 1 See In re
 Google Tech. Holdings LLC, 980 F.3d 858, 862–63
 (Fed. Cir. 2020) (distinguishing between waiver and forfei-
 ture). And, having received no developed argument for
 why we should disturb the district court’s judgment, we af-
 firm.
                        AFFIRMED




     1    Although we generally read pro se filings liberally,
 even assuming (for argument’s sake) that doing so would
 change our assessment of Mr. Agarwal’s argument, we de-
 cline to do so here because Mr. Agarwal is an attorney ad-
 mitted to practice before this court. See, e.g., Tracy v.
 Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) (collecting
 cases supporting the proposition that, at least in civil ac-
 tions, “a lawyer representing himself ordinarily receives no
 such solicitude at all”).